In a proceeding pursuant to CPLR article 75 to stay arbitration, the appeal is from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated September 23, 1999, which granted the petition.
Ordered that the order is reversed, on the law, with costs, the petition is denied, and the parties are directed to proceed to arbitration.
The collective bargaining agreement at issue does not contain an express provision making compliance with the time limitations set forth in the grievance procedure a condition precedent to binding arbitration. In the absence of such an express provision, the issues related to compliance with the time limitations set forth in the grievance procedure are matters of procedural arbitrability for the arbitrator to decide (see, Matter of County of Rockland [Primiano Constr. Co.], 51 NY2d 1; Matter of Westchester County Correction Officers Benevolent Assn. v County of Westchester, 251 AD2d 338; Matter of Board of Educ. [Moore], 229 AD2d 888). Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.